      Case 1:20-cv-01698-LJV-JJM Document 11 Filed 03/02/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


 COUNSEL FINANCIAL HOLDINGS LLC,

              Plaintiff,

       v.                                              20-CV-1698-LJV-JJM
                                                       DECISION & ORDER
 SULLIVAN LAW, L.L.C., et al.,

              Defendants.



      On October 21, 2020, the plaintiff, Counsel Financial Holdings LLC (“Counsel

Financial”), commenced this action against the defendants in New York State Supreme

Court, Erie County. Docket Item 1 at 2, 7-8. On November 20, 2020, pro se defendant

Richard Sullivan removed the matter to this Court. Docket Item 1. On December 8,

2020, Counsel Financial moved to remand and for attorney’s fees and costs, Docket

Item 2; on December 29, 2020, Sullivan responded; and on January 6, 2021, Counsel

Financial replied, Docket Item 7.

      On January 12, 2021, this Court referred this case to United States Magistrate

Judge Jeremiah J. McCarthy for all proceedings under 28 U.S.C. § 636(b)(1)(A) and

(B). Docket Item 8. On January 27, 2021, Judge McCarthy issued a Report and

Recommendation (“R&R”) finding that Counsel Financial’s motion for remand and for

attorney’s fees and costs should be granted. Docket Item 9. The parties did not object

to the R&R, and the time to do so now has expired. Id. (ordering objections to the R&R

due by 2/16/2021); see also 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2).
      Case 1:20-cv-01698-LJV-JJM Document 11 Filed 03/02/21 Page 2 of 3




       A district court may accept, reject, or modify the findings or recommendations of

a magistrate judge. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). The court must

review de novo those portions of a magistrate judge’s recommendation to which a party

objects. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(3). But neither 28 U.S.C. § 636

nor Federal Rule of Civil Procedure 72 requires a district court to review the

recommendation of a magistrate judge to which no objections are raised. See Thomas

v. Arn, 474 U.S. 140, 149-50 (1985).

       Although not required to do so in light of the above, this Court nevertheless has

reviewed Judge McCarthy's R&R as well as the parties’ submissions. Based on that

review and the absence of any objections, the Court accepts and adopts

Judge McCarthy's recommendation to grant the motion for remand and for attorney’s

fees and costs.

       For the reasons stated in the R&R, the forum selection clauses in the promissory

note and in the guaranty plainly foreclose removal. See Docket Item 9 at 2-3. Counsel

Financial’s motion for remand, Docket Item 2, therefore is GRANTED. And because

removal “was contrary to overwhelming authority,” an award of attorney’s costs and fees

also is appropriate. See id. at 4 (citing Wallace v. Wiedenbeck, 985 F. Supp. 288, 291

(N.D.N.Y. 1998)). The request for attorney’s fees and costs, Docket Item 2, therefore is

GRANTED as well. The case is referred back to Judge McCarthy, consistent with the

referral order of January 12, 2021, Docket Item 8, to determine an appropriate award.




                                            2
     Case 1:20-cv-01698-LJV-JJM Document 11 Filed 03/02/21 Page 3 of 3




SO ORDERED.


Dated:    March 2, 2021
          Buffalo, New York



                                      /s/ Lawrence J. Vilardo
                                     LAWRENCE J. VILARDO
                                     UNITED STATES DISTRICT JUDGE




                                    3
